                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNION PACIFIC RAILROAD
COMPANY, in its own capacity and in its
capacity as successor to Union Pacific
Railroad Company,

                  Plaintiff,                     Civ. Act. No. 8:14-cv-00237-JFB-TDT

       v.

UNITED STATES OF AMERICA,

                  Defendant.


                           FINAL JUDGMENT REGARDING
                         EMPLOYEE PORTION OF RRTA TAXES

       Before the Court is the parties’ Joint Motion for Entry of Stipulated Partial Judgment

Regarding Employee Portion of RRTA Taxes. Plaintiff Union Pacific Railroad Company (“Union

Pacific”) and Defendant United States of America (“United States”) have stipulated to this Court’s

entry of this Stipulated Partial Judgment with respect to the claims for refund of the employee

portion of RRTA taxes in this action. This Court has subject-matter jurisdiction over this action

and personal jurisdiction over the parties. Based on the parties’ stipulations, the Court hereby

GRANTS the motion. It is now, therefore, ORDERED, ADJUDGED, AND DECREED that

       1.      Judgment is hereby entered in favor of Union Pacific and against the United States

on all of Union Pacific’s claims for refund of the employee portion of RRTA taxes;

       2.      The United States is liable for refunds of the employee portion of RRTA taxes paid

by Union Pacific for the 1991–2007 tax years on stock Union Pacific awarded to its employees

and on payments Union Pacific made to union members for ratification of collective bargaining

agreements in the amount of $23,081,810.56, plus interest, broken down as follows:

                                                1
EMPLOYEE STOCK AWARD REFUND CLAIMS
          (EMPLOYEE PORTION)
 Tax Period      RRTA Tax Overpayment
   1991                        $115,144.39
   1992                         $94,406.06
   1993                         $61,221.38
   1994                         $83,782.00
   1995                        $114,728.25
   1996                        $420,218.86
   1997                        $641,742.93
   1998                        $124,629.15
   1999                        $205,029.81
   2000                         $75,736.94
   2001                        $557,900.49
   2002                      $1,331,040.20
   2003                      $2,655,776.98
   2004                         $87,361.95
   2005                      $3,923,379.68
   2006                      $3,653,977.04
   2007                      $4,500,655.14
   Total                    $18,646,731.25



RATIFICATION PAYMENT REFUND CLAIMS
        (EMPLOYEE PORTION)
 Tax Period       RRTA Tax Overpayment
   1991                        $3,627,627.01
   1992                          $286,124.85
   1993                            $2,461.82
   1994                              $913.75
   1995                               $76.50
   1996                          $435,172.16
   1997                           $53,191.84
   1998                            $1,397.60
   1999                    -
   2000                    -
   2001                    -
   2002                            $9,375.60
   2003                              $171.20
   2004                           $18,343.14
   2005                              $157.88
   2006                               $65.96
   2007                    -
   Total                       $4,435,079.31

                    2
       3.     The United States is liable for interest on the above amounts in accordance with

28 U.S.C. §§ 1961(c)(1) and 2411 and 26 U.S.C. §§ 6621 and 6622.

       IT IS SO ORDERED.

             6/26/2019
       Date: ___________________

                                                  __________________________________
                                                  JOSEPH F. BATAILLON
                                                  Senior United States District Judge




                                              3
